EXHIBIT 5.1 LEGAL OPINION OF STOECKLEIN LAW GROUP Stoecklein Law Group, a Professional Corporation Practice Limited to Federal Securities Emerald Plaza 402 West Broadway 4695 MacArthur Court Suite 690 Eleventh Floor San Diego, California 92101 Newport Beach, California 92660 Telephone: (619) 704-1310 Telephone: (949) 798-5541 Facsimile: (619) 704-1325 Facsimile: (949) 258-5112 email: djs@slgseclaw.com web: www.slgseclaw.com January 30, 2009 Board of Directors GAMMA PHARMACEUTICALS INC. 7477 W. Lake Mead Blvd., Suite 170 Las Vegas, Delaware 89128-1026 RE: REGISTRATION STATEMENT ON FORM S-8 Gentlemen: We are counsel to GAMMA PHARMACEUTICALS INC. (the “Company”) in connection with the filing on or about January 30, 2009 of its registration statement on Form S-8 (the “Registration Statement”) under the Securities Act of 1933 (the “Act”) and the rules and regulations promulgated thereunder (the “Rules and Regulations”). The Registration Statement relates to Seven Hundred Thirty-Seven Thousand One Hundred Eighty-Eight (737,188) shares of the common stock, par value $0.001 per share, of the Company (the “Company Stock”), which have been issued to eligible participants in the Attorneys & Accountants Stock Compensation Plan (the “Plan”) of the Company. The Plan is not subject to the requirements of the Employee Retirement Income Security Act of 1974, as amended (“ERISA”). This opinion, given as of the date hereof, is based upon facts and conditions presently known and laws and regulations presently in effect, and is being delivered pursuant to Item 601 of Regulation S-K under the Act. As counsel to the Company and in rendering this opinion, we have examined the Plan documents and other related written documentation as we have deemed necessary or appropriate to provide on a basis of the opinion set forth below.
